DETAILED ACTION
This Office action is in reply to correspondence filed 14 July 2022 in regard to application no. 17/140,942.  Claims 1-21 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Each independent claim ends with a step of enabling use of deposited money “with a universal card”, but does not specify in what manner such a card is to be used; typically any payment card can be used to make a payment, and the claim requires nothing more.  The “wherein” clause which follows refers to an external, unclaimed scanning device whose limitations are considered but given no patentable weight.  For the purpose of compact prosecution, assuming the scanning device and its behavior at some point become part of what is actually claimed, the Examiner parses the following language:

a scanning device configured for: performing at least one of a fingerprint scan or a retina scan with life verification, wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is det5ected, then it is determined the user is alive

Based on the well-established last antecedent rule, this is parsed as follows: either of two things happens.  The scanning device does one of two things: either 
(a) performing a fingerprint scan, or 
(b) performing a retina scan with life verification, wherein the life verification includes using a laser to detect movement of internal structures, detecting reflections of the laser including timing of receiving the reflections, measuring a delta in the reflection times, and if the delta is detected, then it is determined the user is alive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each claim is either directed to a method (process) or an apparatus or system (machine). The claim(s) recite(s) receiving an image, identifying it, receiving additional information, and taking an action based on the additional information which includes depositing money and enabling use of the money with a card.
As the image is of “physical currency”, this recites a common banking practice, that long predates computers, when a bank teller receives an unfamiliar foreign currency and must check the currency tendered against images (photographs, or before that was possible, drawings) of the legitimate currency in order to decide whether to accept the tendered currency as likely genuine.  Therefore this is a fundamental business practice or, in the alternative, a commercial interaction, either of which lie within the enumerated “certain methods of organizing human activity” deemed abstract.
Also, this is mental work, easily performed by humans without avail of any technology at all; the process described above required only a bank teller’s powers of observation and mental ability to compare an object to an image, and to hand a person a payment card if necessary.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a “device” with a “non-transitory memory”, discussed below, nothing is done beyond what was set forth above.  This does not go beyond using a generic computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate information about an image and other received data, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the abstract steps are “programmed in a non-transitory memory of a device” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Taking all the independent claims together, they include a server with a processor, scanning device and a memory storing instructions.  The scanning device need be nothing more than something that can scan or acquire images. [pg. 23, line 26] None of this goes beyond what would have been included in a generic computer such as a ubiquitous smart phone; there were billions of such devices in use before the filing of the present invention.
The specification makes it clear, pg. 16, that nothing specific is needed.  The “choice of processor is not critical”, “any conventional computer memory known in the art” will suffice, and so on.  The generic computer only performs generic computer functions of receiving data and making determinations and taking unspecified actions in no particular manner.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
he dependent claims further do not amount to significantly more than the abstract idea: claims 2, 9 and 16 at most require using the aforementioned camera; claims 3, 4, 7, 10, 11, 14, 17, 18 and 21 simply recite further abstract steps; claims 5, 12 and 19 simply require giving information to someone; claims 6, 13 and 20 simply require storing information.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9, 13-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al. (U.S. Patent No. 8,944,234) in view of Ennis et al. (U.S. Publication No. 2008/0298649).

In-line citations are to Csulits.
With regard to Claim 1:
Csulits teaches: A method programmed in a non-transitory memory of a device [Col. 17, lines 8-14; “a controller or processor 150 is coupled to the image scanner(s) 140a and/or 140b, the transport mechanism 120, a memory 160, an operator interface or control panel 170, and a communications port or network device 180. The controller 150 is configured to control the operation of the transport mechanism 120 and the image scanner(s)”; Col. 56, lines 54-55; the memory stores “software instructions”] comprising: 
acquiring an image of physical currency; [Col. 106, lines 37-41; the “document processing system” denominates “currency bills” by “analyzing image data” which were “generated by one or more image scanners”] 
determining identifying information from the image of the physical currency; [Col. 106, lines 44-47; the system then “compares the image data” to “a set of master denomination patterns and/or master denomination image data”] 
receiving a result based on a comparison of the identifying information with stored identifying information; [Col. 106, lines 48-50; data is received from a “processor or controller” indicating “the denomination of the currency bill” based on the matching] 
taking an action based on the result of the comparison of the identifying information with the stored identifying information, [Col. 107, lines 9-13; if the system cannot positively identify the denomination of the currency, it may “prompt or suggest a denomination” by highlighting elements of the image] wherein taking the action includes depositing an amount of money equivalent to the physical currency into a bank account of the user; [Col. 9, lines 20-22; “general circulation U.S. currency bills would include currency bills scheduled to be deposited by a retail store in a bank for a given workday”]
enabling use of the deposited money with a universal card, wherein the universal card is configured to be scanned by a scanning device… [Col. 10, line 8; it may provide “substitute currency media” such as, line 17, “gift card” which may include, line 9, “a bar code”]

Csulits does not explicitly teach a scanning device is configured for [] performing a fingerprint scan, and although this is no patentable significance as explained above under “claim interpretation”, (which also explains why the remainder of the claim, being merely a second, optional alternative, is not reproduced here) it is known in the art.  Ennis teaches a method of using biometric sensors [title] which can scan a “fingerprint” and detect that “living tissue is still presented to the sensor”. [0106] It can provide information relevant to “financial documents and transactions”. [0116] Ennis and Csulits are analogous art as each is directed to electronic means for managing information related to financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ennis with that of Csulits in order to improve security, as taugh by Ennis; [0053] further, it is simply a combination of known parts with predictable results, simply taking a fingerprint scan – a not-uncommon thing in banking transactions – as taught by Ennis after the steps of Csulits; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 2:
The method of claim 1 wherein acquiring the image of the physical currency comprises taking a picture of one or both sides of the physical currency. [Col. 106, lines 37-41 as cited above in regard to claim 1; taking a picture of currency in order to match it to a master image necessarily requires taking a picture of at least one side of it]

With regard to Claim 6:
The method of claim 1 wherein taking the action includes storing the identifying information with the stored identifying information. [Col. 106, lines 48-50 as cited above in regard to claim 1; as those of ordinary skill in the art at the relevant time would have known, computers can operate only on information stored in memory]

With regard to Claim 7:
The method of claim 1 wherein taking the action includes allowing a transaction. [Col. 36, lines 41-42; the currency was deposited into an account]

With regard to Claim 8:
Csulits teaches: An apparatus comprising:
a non-transitory memory for storing an application, [Col. 17, lines 8-14; “a controller or processor 150 is coupled to the image scanner(s) 140a and/or 140b, the transport mechanism 120, a memory 160, an operator interface or control panel 170, and a communications port or network device 180. The controller 150 is configured to control the operation of the transport mechanism 120 and the image scanner(s)”; Col. 56, lines 54-55; the memory stores “software instructions”] the application for: 
receiving an image of physical currency; [Col. 106, lines 37-41; the “document processing system” denominates “currency bills” by “analyzing image data” which were “generated by one or more image scanners”] 
determining identifying information from the image of the physical currency; [Col. 106, lines 44-47; the system then “compares the image data” to “a set of master denomination patterns and/or master denomination image data”] 
sending a result based on a comparison of the identifying information with stored identifying information; [Col. 106, lines 48-50; data is received from a “processor or controller” indicating “the denomination of the currency bill” based on the matching] 
taking an action based on the result of the comparison of the identifying information with the stored identifying information, [Col. 107, lines 9-13; if the system cannot positively identify the denomination of the currency, it may “prompt or suggest a denomination” by highlighting elements of the image] wherein taking the action includes depositing an amount of money equivalent to the physical currency into a bank account of the user; [Col. 9, lines 20-22; “general circulation U.S. currency bills would include currency bills scheduled to be deposited by a retail store in a bank for a given workday”]
enabling use of the deposited money with a universal card, wherein the universal card is configured to be scanned by a scanning device… [Col. 10, line 8; it may provide “substitute currency media” such as, line 17, “gift card” which may include, line 9, “a bar code”] and 
a processor coupled to the memory, the processor configured for processing the application. [Col. 17, lines 8-14 as cited above]

Csulits does not explicitly teach a scanning device is configured for [] performing a fingerprint scan, and although this is no patentable significance as explained above under “claim interpretation”, (which also explains why the remainder of the claim, being merely a second, optional alternative, is not reproduced here) it is known in the art.  Ennis teaches a method of using biometric sensors [title] which can scan a “fingerprint” and detect that “living tissue is still presented to the sensor”. [0106] It can provide information relevant to “financial documents and transactions”. [0116] Ennis and Csulits are analogous art as each is directed to electronic means for managing information related to financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ennis with that of Csulits in order to improve security, as taugh by Ennis; [0053] further, it is simply a combination of known parts with predictable results, simply taking a fingerprint scan – a not-uncommon thing in banking transactions – as taught by Ennis after the steps of Csulits; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 9:
The apparatus of claim 8 wherein receiving the image of the physical currency comprises receiving a picture of one or both sides of the physical currency. [Col. 106, lines 37-41 as cited above in regard to claim 1; taking a picture of currency in order to match it to a master image necessarily requires taking a picture of at least one side of it]

With regard to Claim 13:
The apparatus of claim 8 wherein taking the action includes storing the identifying information with the stored identifying information. [Col. 106, lines 48-50 as cited above in regard to claim 8; as those of ordinary skill in the art at the relevant time would have known, computers can operate only on information stored in memory]

With regard to Claim 14:
The apparatus of claim 8 wherein taking the action includes allowing a transaction. [Col. 36, lines 41-42; the currency was deposited into an account]

With regard to Claim 15:
Csulits teaches: A system comprising: 
a scanner device configured for:
acquiring an image of physical currency; [Col. 17, lines 8-14; “a controller or processor 150 is coupled to the image scanner(s) 140a and/or 140b, the transport mechanism 120, a memory 160, an operator interface or control panel 170, and a communications port or network device 180.  The controller 150 is configured to control the operation of the transport mechanism 120 and the image scanner(s)”; Col. 56, lines 54-55; the memory stores “software instructions”; Col. 106, lines 37-41; the “document processing system” denominates “currency bills” by “analyzing image data” which were “generated by one or more image scanners”] and 
determining identifying information from the image of the physical currency; [Col. 106, lines 44-47; the system then “compares the image data” to “a set of master denomination patterns and/or master denomination image data”] and 
a server device [Col. 56, line 52; “servers” are used] configured for: 
determining a result based on a comparison of the identifying information with stored identifying information; [Col. 106, lines 48-50; data is received from a “processor or controller” indicating “the denomination of the currency bill” based on the matching] 
taking an action based on the result of the comparison of the identifying information with the stored identifying information, [Col. 107, lines 9-13; if the system cannot positively identify the denomination of the currency, it may “prompt or suggest a denomination” by highlighting elements of the image] wherein taking the action includes depositing an amount of money equivalent to the physical currency into a bank account of the user; [Col. 9, lines 20-22; “general circulation U.S. currency bills would include currency bills scheduled to be deposited by a retail store in a bank for a given workday”]
enabling use of the deposited money with a universal card, wherein the universal card is configured to be scanned by a scanning device… [Col. 10, line 8; it may provide “substitute currency media” such as, line 17, “gift card” which may include, line 9, “a bar code”]

Csulits does not explicitly teach a scanning device is configured for [] performing a fingerprint scan, and although this is no patentable significance as explained above under “claim interpretation”, (which also explains why the remainder of the claim, being merely a second, optional alternative, is not reproduced here) it is known in the art.  Ennis teaches a method of using biometric sensors [title] which can scan a “fingerprint” and detect that “living tissue is still presented to the sensor”. [0106] It can provide information relevant to “financial documents and transactions”. [0116] Ennis and Csulits are analogous art as each is directed to electronic means for managing information related to financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ennis with that of Csulits in order to improve security, as taugh by Ennis; [0053] further, it is simply a combination of known parts with predictable results, simply taking a fingerprint scan – a not-uncommon thing in banking transactions – as taught by Ennis after the steps of Csulits; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 16:
The system of claim 15 wherein acquiring the image of the physical currency comprises taking a picture of one or both sides of the physical currency. [Col. 106, lines 37-41 as cited above in regard to claim 1; taking a picture of currency in order to match it to a master image necessarily requires taking a picture of at least one side of it]

With regard to Claim 20:
The system of claim 15 wherein taking the action includes storing the identifying information with the stored identifying information. [Col. 106, lines 48-50 as cited above in regard to claim 15; as those of ordinary skill in the art at the relevant time would have known, computers can operate only on information stored in memory]

With regard to Claim 21:
The system of claim 15 wherein taking the action includes allowing a transaction. [Col. 36, lines 41-42; the currency was deposited into an account]

Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al. in view of Ennis et al. further in view of Pareskevakos (WIPO Publication No. 2006/116029).

These claims are similar so are analyzed together.
With regard to Claim 3:
The method of claim 1 wherein determining the identifying information from the image of the physical currency comprises implementing image processing including a mask and image-to-text conversion to retrieve a serial number in text.

With regard to Claim 10:
The apparatus of claim 8 wherein determining the identifying information from the image of the physical currency comprises implementing image processing including a mask and image-to-text conversion to retrieve a serial number in text.

With regard to Claim 17:
The system of claim 15 wherein determining the identifying information from the physical currency comprises implementing image processing including a mask and image-to-text conversion to retrieve a serial number in text. 

Csulits and Ennis teach the method of claim 1, apparatus of claim 8 and system of claim 15, but do not explicitly teach this process for retrieving a serial number, but it is known in the art.  Pareskevakos teaches a currency validation system [title] that extracts a “serial number” from “currency”. [abstract] It uses optical character recognition software to recognize the serial number. [0006] That “select portions of the currency can be depicted” [id.] reads on masking.  Pareskevakos and Csulits are analogous art as each is directed to electronic means for managing information gleaned from images of currency. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pareskevakos with that of Csulits and Ennis in order to defer counterfeiting, as taught by Pareskevakos; [0004] further, it is simply a substitution of one known part for another with predictable results, simply using the text of a partial image, as in Pareskevakos, as the basis for a comparison rather than the entire image as in Csulits; the substitution produces no new and unexpected result.

Claim(s) 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al. in view of Ennis et al. further in view of Benkreira et al. (U.S. Publication No. 2020/0342428, filed 26 April 2019).

Claims 4, 11 and 18 are similar so are analyzed together.
With regard to Claim 4:
The method of claim 1 wherein taking the action includes blocking a transaction and indicating that the physical currency is unavailable for use.

With regard to Claim 11:
The apparatus of claim 8 wherein taking the action includes blocking a transaction and indicating that the physical currency is unavailable for use.

With regard to Claim 18:
The system of claim 15 wherein taking the action includes blocking a transaction and indicating that the physical currency is unavailable for use. 

Csulits and Ennis teach the method of claim 1, apparatus of claim 8 and system of claim 15, but do not include these steps, but they are known in the art. Benkreira teaches a method for depositing currency. [title] It is embodied as a system that can identify “counterfeit bills”, [0048] prevent a deposit when fraud was attempted, and provide indicators of counterfeiting. [0051] A user device such as a “smart phone” may serve as the interface. [0035] Benkreira and Csulits are analogous art as each is directed to electronic means for managing paper currency. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Benkreira with that of Csulits and Ennis in order to prevent a person from having to travel to a bank branch to make a deposit, as taught by Benkreira; [0001] further, it is simply a substitution of one known part for another with predictable results, simply taking Benkreira’s action instead of, or in addition to, that of Csulits; the substitution produces no new and unexpected result.

With regard to Claim 5:
The method of claim 4 wherein indicating that the physical currency is unavailable for use includes providing an alert on the device. [Benkreira, 0035, 0051 as cited above in regard to claim 4]

With regard to Claim 12:
The apparatus of claim 11 wherein indicating that the physical currency is unavailable for use includes sending an alert to a mobile device. [Benkreira, 0035, 0051 as cited above in regard to claim 11]

With regard to Claim 19:
The system of claim 18 wherein indicating that the physical currency is unavailable for use includes sending an alert to the scanner device. [Benkreira, 0035, 0051 as cited above in regard to claim 11]

Response to Arguments
Applicant's arguments filed 14 July 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The applicant refers to language which limit external, unclaimed objects, not positively recited as being within the actual scope of any claimed embodiment; such language is not relevant to the 101 analysis.

Applicant’s arguments with respect to claim(s) 1-21 in regard to rejections made under 35 U.S.C. §§ 102(a)(2) and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, again, the applicant refers to limitations not positively claimed as being within the scope of any claimed embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694